Citation Nr: 0318148	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  98-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in June 2000 for additional development.  The RO complied 
with the remand instructions and has returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The record does not contain credible supporting evidence 
that confirms the veteran's claimed stressor.

4.  The record does not contain a competent diagnosis of 
PTSD.

5.  The medical evidence of record does not show that the 
veteran's current psychiatric disorder was manifested during 
active service or within one year of active service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the December 1997 rating decision, the October 1998 
Statement of the Case, and the December 1999, April 2003, and 
May 2003 Supplemental Statements of the Case.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  The RO also sent the veteran various letters that 
requested more detailed information regarding his alleged 
stressor.  In addition, the Supplemental Statements of the 
Case specifically advised the veteran of the provisions of 
the VCAA.  Therefore, the Board finds that the rating 
decision, Statement of the Case, Supplemental Statements of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the veteran 
reported that he received all medical care from the VA, and 
the RO obtained these treatment records.  The RO also 
obtained a VA medical examination and opinion.  The veteran 
did not request a personal hearing.  Finally, the RO 
requested verification of the veteran's alleged stressor from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and the National Personnel Records Center (NPRC).  
Accordingly, the Board finds that no further action is 
necessary to comply with the duty to assist provisions of the 
VCAA.  

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, a psychosis is a chronic disease that is subject to 
presumptive service connection if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

With regard to PTSD, however, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires 
current medical evidence establishing a diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

In the present case, the veteran's service personnel records 
reflect that he received no awards or decorations necessarily 
indicative of combat.  The veteran served in Vietnam for 
eleven months from October 1962 to September 1963 and his 
military occupational specialty was cook.  Therefore, the 
veteran's lay testimony alone is insufficient to establish 
the occurrence of the alleged stressor.  The record must 
include some corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the alleged stressor.  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

The only stressor claimed by the veteran is that he was 
present during an attack on Tan Son Nhut Air Force Base in 
December 1962.  He claims that he witnessed many casualties 
and fatalities.  During the course of this appeal, the 
veteran has provided no further information to the RO 
regarding this alleged incident.  The veteran also provided 
no specific details to VA treatment providers.

In an October 1999 report, USASCRUR stated that it had been 
unable to document a December 1962 attack on Tan Son Nhut Air 
Force Base.  It also reported that a review of the Vietnam 
Casualty data did not document heavy casualties in December 
1962.  It attached a list of 14 casualties in Vietnam for the 
month of December 1962.  The RO attempted to obtain the 
Morning Reports of the veteran's unit at the time of the 
alleged attack.  The NPRC responded that the Morning Reports 
of the veteran's unit from November 1962 through January 1963 
had been searched.  These reports contained no remarks 
regarding an attack on Tan Son Nhut Air Force Base.

The service medical records, including the March 1964 
separation examination, are completely negative for 
psychiatric complaints or findings.  The claims file contains 
numerous VA treatment records.  These records include 
assessments of anxiety in May 1977 and March 1990.  
Thereafter, the veteran did not receive regular psychiatric 
care until February 1992 through September 1993.  During this 
time period, the veteran was generally diagnosed with 
dysthymic disorder.  The veteran again presented for 
psychiatric treatment in February 1995 and has continued to 
receive treatment to the present.  The veteran has been given 
various psychiatric diagnoses, including PTSD, bipolar 
disorder, unspecified psychosis, delusional disorder, major 
depression, and paranoid schizophrenia.

At an April 2003 VA examination, the examiner reviewed the 
claims file and received information from the veteran.  No 
psychological testing was performed.  The mental status 
examination was essentially normal other than for a blunted 
affect and euthymic mood.  The veteran was diagnosed with 
bipolar affective disorder with history of psychotic features 
and PTSD with unproven stressors.  

As to the PTSD, the examiner noted that the veteran reported 
symptoms of nightmares, hypervigilance, hyperautonomic 
arousal, self-isolation, sense of a foreshortened future, and 
avoidance of war reminders.  As to the bipolar disorder, the 
examiner stated that the veteran reported initial problems 
with depression and hypomania in 1964.  The veteran also 
claimed that he heard voices as early as 1964; however, the 
voices were transient and did not effect him until the 
1990's.  The veteran self-medicated with alcohol and became 
an alcoholic until 1985.  At that time, he had a manic break 
and was diagnosed with bipolar disorder.

The examiner stated that, if the veteran's timeline was 
correct, then his bipolar disorder would have occurred while 
in service.  The examiner believed that the presence of 
alcohol abuse would have made it possible that the bipolar 
disorder was not diagnosed for 20 years.  The examiner 
believed that the voices were a psychotic feature that 
occurred when the bipolar disorder decompensated.  However, 
he also stated that much of the veteran's earlier voices 
could more easily be attributed to the alcohol abuse.  
Finally, the examiner opined that it was more likely than not 
that the veteran's bipolar disorder first appeared in 
service.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for PTSD.  The record contains no independent corroboration 
of the veteran's alleged stressor.  In the absence of a 
verified stressor, service connection for PTSD may not be 
granted.  In addition, the record does not contain a 
competent diagnosis of PTSD.  There is no indication that the 
PTSD diagnoses of record were rendered in compliance with the 
DSM-IV or that they were based upon verified stressors.  In 
this respect, the diagnoses are inadequate.  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

The Board also concludes that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder.  The Board acknowledges that the VA 
examiner found that the veteran's bipolar disorder began 
during active service.  However, this opinion was based 
solely upon the veteran's self-report and is supported by no 
medical evidence of record.  The service medical records 
contain no psychiatric complaints, and the VA treatment 
records show no diagnosis or history of bipolar disorder 
until many years later.  Accordingly, the benefit sought on 
appeal is denied.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

